Citation Nr: 1524392	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  06-38 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jonathan Greene, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  He is a
Purple Heart recipient.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2005 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas, which granted service connection for
recurrent headaches as a residual of in-service head injury and assigned an initial
compensable rating.  Thereafter, the RO increased the rating to 30 percent in April 2007 and February 2011 rating decisions.

In December 2009, April 2011 and August 2012, the case was remanded by the
Board for additional development.

In June 2013, the Board denied an initial rating in excess of 30 percent for headaches.  The Veteran appealed the Board's June 2013 decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2014 Order, the Court vacated the Board's decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (JMR).

In July 2014, the Board increased the headaches rating to 50 percent for the entire appeal period.  The Veteran appealed the Board's July 2014 decision to the Court.  In a March 2015 Order, the Court remanded the matter to the Board for development consistent with the parties' JMR.  Specifically, the parties found that the Board failed to address the issue of entitlement to TDIU.  The parties noted that the decision granting an initial rating of 50 percent, and no higher, for headaches should not be disturbed, and the Court dismissed this issue.  Thus, the Board has characterized the issue as noted on the title page.




FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The Veteran was adequately informed of the information and evidence necessary to substantiate the matter decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via an August 2011 letter.  Thus, the Board finds that the duty to notify has been satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matter decided herein.  VA has obtained VA treatment records and employment records.  The Veteran has submitted a vocational report and lay statements.  Treatment records from Texoma Medical Center (who took over the Veteran's private provider's practice upon his death) have been destroyed.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2). 

The Veteran was afforded numerous VA examinations.  The VA examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board is satisfied that the information contained in the VA examination reports and VA treatment records, along with the Veteran's lay testimony and statements, is sufficient for the Board to evaluate the claim adjudicated herein.

Finally, neither the Veteran nor his attorney asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Decision Review Officer hearings.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Analysis

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2).

Here, the Veteran's service-connected disabilities include:  (1) head injury with residual recurrent headaches (50 percent from August 31, 2004); (2) PTSD with major depressive disorder (30 percent from November 26, 2004 and 50 percent from August 29, 2008); and (3) bilateral tinnitus (10 percent from August 31, 2004).  The Veteran's service-connected disabilities result from a single accident-a head injury incurred during combat while stationed in Vietnam.  The combined disability evaluation of these service-connected disabilities has been at least 60 percent from August 31, 2004.  Thus, the Veteran meets the threshold rating requirements necessary to consider entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  The question therefore becomes whether he is unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.  

According to the VA Adjudication and Procedural Manual (M21-1), "substantially gainful employment is defined as employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 MR Part IV, Subpart II, Chapter 2, Section F, Topic 24, c (2014).  This definition "suggests a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (internal citations omitted). 

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  

The Veteran contends that he is unemployable due to all three of his service-connected disabilities.  See July 2010 VA Form 21-8940; April 2014 Affidavit.
 
The record establishes that the Veteran holds a Master's degree and worked as a teacher and school administrator for approximately 30 years.  He voluntarily retired in 2001.  Thereafter, he worked on an intermittent basis.  In 2002, the Veteran worked as an educational consultant.  He made his own schedule and traveled to meet with administrators in various school systems.  In 2003 and 2004, the Veteran worked as a substitute high school teacher.  In 2004 and 2005, he worked as an in-school suspension supervisor, which required him to monitor students that were assigned in-school suspensions.  In 2008, the Veteran worked full-time as an interim high school principal.  He was subsequently offered a permanent position for the following school year, but declined due to "health issues" and "the high stress level that is associated with a principal's role."  See March 2011 Letter.  In 2009 and 2010, the Veteran worked full-time as a health care attendant.

In August 2005, the Veteran submitted to ear, PTSD, and neurological examinations.  A physician diagnosed tinnitus and opined that this condition did not adversely affect the Veteran's current employment.  A psychologist diagnosed (1) PTSD, chronic, mild to moderate; and (2) major depressive disorder, chronic, mild, secondary to PTSD.  She acknowledged the Veteran's report that his cynicism, anxiety, mistrust, and Vietnam preoccupation interfered with his functioning at work.  The Veteran also reported strain on the job related to his anxiety about social interaction and public speaking.  The psychologist did not opine as to whether the Veteran was employable.  However, she concluded that the prognosis for improvement "appears good."  The physician's assistant did not opine as to whether the Veteran's headaches render him unemployable.

The Veteran submitted to a VA neurological examination in April 2007, but the physician did not provide an opinion with respect to employment.

In August 2008, a VA treatment provider noted a marked change in functioning.   Specifically, he noted a deterioration marked by increasing PTSD symptoms, and concluded that these symptoms had culminated in "significant disruption in social and occupational functioning."  However, he did not opine as to whether the Veteran was employable.

In November 2008, the Veteran submitted to a VA PTSD examination.  He still occasionally worked part-time as a teacher, but reported problems focusing as well as social aversion.  He indicated that when he became angry, he isolated himself and avoided confrontations.  He also indicated that he "went from job to job while he was working in order to avoid conflict."  The examiner noted that the Veteran's problem behaviors "have to do with his dissatisfaction with his life."  Although the examiner concluded that the Veteran's PTSD was "significantly worse," he did not provide an opinion with respect to employment.

A May 2009 VA treatment record shows that the Veteran was doing much better since giving up substitute teaching.

An April 2010 VA headache examination report notes that the Veteran's severe headaches were still ongoing, but that he was able to function with the less severe headaches.  A June 2011 VA neurological examination report notes that the Veteran left work early a few times in 2001 because of headaches, and that the headaches continued with the same frequency and intensity.  Neither examiner offered an opinion with respect to the Veteran's employability.

A September 2011 VA TBI examination report shows that the Veteran's headaches were stable.  The Veteran related that he had taught school for 30 years and was independent in activities of daily living.  The examiner diagnosed mild TBI with headaches.  However, in October 2011, he reviewed the claims file and opined that "it is less likely than not" that the Veteran had sustained a TBI from the in-service explosion.

In December 2011, the Veteran submitted to several VA examinations.  The general medical examiner opined that the Veteran's headaches did not hinder him from working.  The audiologist noted that the Veteran's tinnitus was irritating, especially in quiet environments, but did not provide an opinion with respect to employment.  The PTSD examiner noted that the Veteran's symptoms "do not appear to have worsened appreciably since the last examination in 2008."  He opined that the Veteran's symptoms were "not severe enough to interfere with gainful employment."  He noted the Veteran's long and successful career in education and the fact that he was not terminated, but retired willingly and then worked as a substitute teacher for eight more years.  The headache examiner opined that the Veteran's headaches occurred with the same frequency and intensity and did not affect his ability to work.

A November 2012 VA headache examination report contains no opinion with respect to employment.

In June 2014, the Veteran's attorney submitted an opinion from M.L., a vocational consultant, who interviewed the Veteran by telephone and reviewed the claims file.  He opined that "it is at least as likely as not that [the Veteran's] service-connected disabilities prevent him from securing and following a substantially gainful occupation."  Moreover, he concluded that the Veteran's unemployability began during 2008 "and resulted in his final departure from the workforce."  With respect to the Veteran's PTSD, M.L. determined that the Veteran's withdrawal, misdirected anger, inability to get along with others, lack of trust, impaired judgment, anxiety, poor memory, hypervigilance, low tolerance, and impaired concentration precluded even unskilled occupations.  He also noted that the Veteran's repeated GAF score of 45 was inconsistent with sustaining gainful employment at any level.  With respect to the Veteran's headaches, M.L. determined that the Veteran would be absent from work "a minimum of one day per month and up to 3 days per month" and that this "would exceed the normal tolerance of employers for unexcused absences." 

The evidence does not establish that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  First, the record shows that the Veteran worked intermittently during much of the claim period, and was in fact gainfully employed in 2005, 2008, and 2009.  (Comparing the March 2014 SSA report to the Census Bureau applicable poverty thresholds for 2005, 2008, and 2009).  

Second, the medical evidence of record does not contain a finding that the Veteran is unemployable.  The August 2005 VA ear disease examiner and the December 2011 VA examiners found that the Veteran's service-connected PTSD, headaches, and tinnitus do not prevent him from working.  The examiners based their opinions on medical expertise, review of the Veteran's relevant medical records, the severity of the service-connected disabilities, and consideration of his occupational history.  These opinions warrant greater probative weight than M.L.'s opinion.  The Board is permitted to favor one opinion over another, provided that it gives an adequate statement of its reasons and bases for doing so.  Simon v. Derwinski, 2 Vet.App. 621, 622 (1992); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The vocational consultant is competent to discuss the impact of the Veteran's service-connected disabilities on his employment.  The Board acknowledges that M.L. thoroughly reviewed the Veteran's medical and occupational history.  However, the Board considers it significant that M.L. did not address either the August 2005 VA examiner opinion or the December 2011 VA examiner opinions.  In addition, the consultant's opinion that the Veteran would "exceed the normal tolerance of employers for unexcused absence" is based purely on speculation that the Veteran would miss anywhere from one to three days of work per month.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

M.L. maintains that an August 2008 VA treatment record (erroneously identified as March 23, 2007 in the Employability Evaluation) shows an inability to sustain gainful employment based on the Veteran's PTSD.  However, M.L. is not competent to comment on the import of a particular treatment record.  Moreover, a VA psychiatrist described the Veteran's PTSD as stable in October 2008, just two months later.

M.L. also notes that the record contains numerous GAF scores of 45, and asserts that this score is "inconsistent with sustaining gainful employment at any level."  The GAF scores assigned to the Veteran's service-connected PTSD with depression during the current appeal vary to reflect mild to moderate impairment.  See, e.g., August 2005 VA Examination (GAF score of 70); June and November 2007 VA Treatment Records (GAF scores of 55); December 2011 VA Examination (GAF score of 55).  However, it is the symptoms specifically noted at the VA examinations, as well as outpatient treatment evaluations completed during the appeal period, that are of the utmost significance.

The Veteran's attorney indicates that the Veteran cannot work because the medications for his service-connected PTSD and headaches make him drowsy.  During the March 2007 DRO hearing, the Veteran testified that the prescription medication he takes for his more severe headaches "knock[s] me out."  Hearing Transcript at 2.  The Board notes that no doctor has reported such effects.  In fact, an October 2008 VA treatment record shows that the Veteran was compliant with his medication and denied any side effects.  In any event, the Veteran has consistently reported to VA examiners that he gets severe headaches once or twice a month. See, e.g., December 2011 VA Headache Examination Report; June 2011 VA Neurological Examination Report.  

The Veteran maintains that VA increased the dosage of his psychiatric medication in 2008 as a direct result of the stress caused by the interim principal position.  See April 2011 Letter.  VA treatment records do not support this contention.  In fact, it appears that the Veteran's psychiatric medication has remained at the same dose throughout the appeal period.  Even assuming that the Veteran's psychiatric medication dosage has increased over time, indicative of an increase in symptom severity, the probative evidence does not establish that the Veteran's PTSD renders him unemployable.

The Board acknowledges the Veteran's testimony and lay statements, as well as statements submitted by his wife and former employer, with respect to employability.  These assertions that the Veteran is unemployable due to service-connected disabilities are of some probative value.  However, the Board finds these contentions to be outweighed by the probative medical opinion evidence of record and the fact that the Veteran worked for many years with his current level of impairment.  Therefore, the Board finds that the Veteran's own views in this regard are outweighed by the VA examiners' negative nexus opinions.

The Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability.  Indeed, the 50 percent schedular evaluations currently in effect recognize significant industrial impairment resulting from his headaches and PTSD with depression.  The evidence shows that these disabilities are limiting, but the evidence does not indicate that the Veteran is incapable of engaging in employment as a result of his service-connected disabilities.  Accordingly, the preponderance of the evidence is against the claim for TDIU, and the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


